Alice Robie Resnick, J.,
concurring in part and dissenting in part.
{¶ 60} I concur in the granting of the writ. However, I would also award attorney fees to relator as the prevailing party in a mandamus action brought pursuant to R.C. 149.43. See State ex rel. Highlander v. Rudduck, 103 Ohio St.3d 370, 2004-Ohio-4952, 816 N.E.2d 213, ¶ 26 (Resnick, J., concurring in part and dissenting in part); State ex rel. Gannett Satellite Information Network, Inc. v. Petro (1997), 80 Ohio St.3d 261, 268, 685 N.E.2d 1223 (Resnick, J., concurring); State ex rel. Pennington v. Gundler (1996), 75 Ohio St.3d 171, 175-178, 661 N.E.2d 1049 (F.E. Sweeney, J., concurring in part and dissenting in part).